Title: From Benjamin Franklin to Timothy Folger, 21 August 1770
From: Franklin, Benjamin
To: Folger, Timothy


Loving Kinsman,
London, Aug. 21. 1770
I received yours of June 28. and immediately sent the same to the Proprietor Capt. Campbell, who was in the Country, desiring he would enable me to give you an explicit Answer. Yesterday being in Town he call’d upon me, and said, that he look’d upon his Lot to be full as good as Mr. Pownal’s which was sold for £500 but after some Discourse he agreed that to save Time, as you were at such a Distance from each other, it would be best to name his lowest Price at once, which he accordingly did, and it is £350 to be paid down on his making the Conveyance. You will be so good as to let me know your Mind by the first Opportunity, as he stands engag’d to me not to treat with any other Person till such time as an Answer might reasonably be expected from you.
On perusing again your Letter, I do not find which of the two Lotts that I sent you Drafts of, you now desire me to enquire the Price of. The first Draft was enclos’d with my Letter of Feb. 25. and went with your Son; and is that refer’d to above. The second was sent some time after, being of another Lot belonging to another Person, Mr. Adair. I forget by whom I sent it. It was about 20,000 Acres also, if I forget not. I hope it came duly to hand, and that I shall soon hear from you upon it. I should be glad you would give me your private Opinion freely, as I may have other Offers of the same kind, and could rely on your Judgment whether it might be worth while for me to be concern’d in that Island.
I hope your Son got safe to you, and is well, though you do not mention him. I have since received a Box of Spermaceti Candles from you that are excellent, and I thank you for them very heartily. Those made in Boston sent me by Mr. Tuthill Hubbard, were not near so good. I have always found Palmer’s the best.
Mrs. Stevenson presents her best Respects. Her Daughter is married to a very worthy young Gentleman, Mr. Hewson. Nancy Johnson is also married to Capt. Clark of the Navy, Son of Gidney Clark of Barbadoes, said to be very rich. I think you must remember her at my House learning Musick. With sincere Regard, I am, Your affectionate Kinsman
B Franklin
Mr Folger
